Citation Nr: 0701914	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
October 9, through October 12, 2004, at the Naples Community 
Hospital, Naples, Florida.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from June 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking reimbursement or payment for medical 
expenses related to his treatment at the Naples Hospital 
Center in Naples, Florida, from October 6, 2004, through 
October 12, 2004.  The evidence of record shows that the 
veteran developed pain in his chest and was having symptoms 
associated with a possible transient ischemic attack on 
October 6, 2004, and was directed by VA to go to the nearest 
emergency room for treatment.  

The veteran's representative has requested that this case be 
remanded for additional development. 

The VAMC has authorized payment for services rendered from 
October 6, 2004, through October 8, 2004, but has denied the 
veteran's claim for payment for services for the remaining 
hospital stay.

The law provides two related, but independent avenues for 
obtaining payment or reimbursement for expenses where care 
was not previously authorized.  Under 38 U.S.C.A. § 1728(a), 
and its implementing regulation, 38 C.F.R. § 17.120, 
reimbursement or payment may be made:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: 

	(1) For an adjudicated service-connected disability; 

	(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability; 

	(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the  States, 
Territories, and possessions of the United  States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 

	(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j)[17.47(i)]; 
and 

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.   38 C.F.R. 17.120 (West 
2005).  If any one of the elements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 
45, 49 (1998).

Alternatively, if a veteran is not eligible under § 1728, he 
may nevertheless obtain payment or reimbursement under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 if:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency  medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002 (2006).

Initially, the Board notes that with respect to eligibility 
under 38 U.S.C.A. § 1725, it is not clear from the current 
record whether the veteran was enrolled in the VA health care 
system and received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding the 
private treatment in question.  The record also does not 
address whether the veteran has any other coverage under a 
health-plan contract for the treatment in question.  

Additionally, in the Informal Brief Of Appellant In Appealed 
Case, submitted by the veteran's representative in August 
2006, it is asserted that the veteran, through his 
representative, had requested that the VAMC obtain relevant 
medical treatment records from medical care providers located 
in Bay Pines, Naples, and Fort Meyers, Florida.  It is 
asserted that specific requests were made by letters to the 
VAMC dated in September 2005, January 2006, and March 2006, 
but that the records were not obtained and have not been 
associated with the veteran's claims file.  

As the veteran has indicated that there is additional 
relevant medical evidence available which has not been 
associated with the claims file, on remand, any additional 
medical records pertinent to the issue on appeal should be 
obtained for an adequate determination.

The Board also notes that the VAMC has not fully complied 
with the duty to provide notice provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, informing the veteran of the 
information and evidence necessary to substantiate his claim.  
The veteran must be provided with the required notice.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, the  VAMC should seek all VA and 
private medical records identified by the 
veteran as pertinent to his claims.  The 
veteran should attempt to obtain these 
records himself, if possible, in order to 
expedite the appeal.

2.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).  The veteran should be provided 
with a letter which explains the evidence 
required to prevail in his claim for 
reimbursement of medical expenses.  The 
letter should also explain what portion of 
the evidence will be obtained by VA and 
what portion will be obtained by the 
veteran.  Finally, the veteran should be 
told to submit copies of pertinent 
evidence in his possession for the claimed 
reimbursement benefits.  

3.  The VAMC must develop the information 
necessary to evaluate the veteran's claim 
under 38 U.S.C.A. §§ 1725, 1728 and 38 
C.F.R. §§ 17.120, 17.1002.  This would 
include information regarding whether the 
veteran had enrollment in the VA health 
care system and had been receiving medical 
services in the 24 months before October 
2004, and whether he had coverage under a 
health-plan contract, separate from VA.

4.  Following the development above, the 
VAMC should adjudicate the veteran's claim 
on appeal, in light of all pertinent 
evidence and legal authority 
(specifically, 38 U.S.C.A. §§ 1725 and 
1728 (West 2002), as well as 38 C.F.R. §§  
17.120, 17.1002 (2006)).  If the 
disposition of the claim remains 
unfavorable, the VAMC should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford him the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
VAMC.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


